Smith, J.
1. The only ground of the motion for a new trial other than those which complain of the verdict assigns error upon the refusal of the court to order a nonsuit. This exception will not be considered, since the motion for a new trial, which was overruled, assigns error on the ground that the verdict is contrary to the evidence and without evidence to support it. See Collins v. Strickland, 21 Ga. App. 542 (3) (94 S. E. 1035), and cases there cited.
2. The evidence authorized the verdict, and there was no error in refusing a new trial.

Judgment affirmed.


Jenkins, P. J., and Stephens, J., concur.